Exhibit 10.14

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

FIRST AMENDMENT TO OFFICE LEASE

 

This First Amendment to Office Lease (this “Amendment”) is entered into as of
October 24, 2017 by and between SNH MEDICAL OFFICE PROPERTIES TRUST, a Maryland
real estate investment trust (“Landlord”), and SEATTLE GENETICS, INC., a
Delaware corporation (“Tenant”).

 

WHEREAS, WCM Highlands II, LLC (“Original Landlord”) and Tenant entered into
that certain Office Lease dated May 9, 2011 (the “Lease”) for certain premises
(the “Premises”) located at 21717 30th Drive SE, Bothell, Washington; and

WHEREAS, Landlord succeeded to the interest of Original Landlord under the
Lease; and

 

WHEREAS, the parties desire to amend the Lease to extend the term thereof and in
certain other respects, subject to and upon the terms and conditions hereinafter
provided.

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree that the Lease is hereby amended as follows:

 

1.    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Lease.

 

2.    The Term of the Lease is hereby extended for a period of six (6) years and
shall expire on June 30, 2024.

 

3.    For the portion of the Term of the Lease commencing on July 1, 2018,
Tenant shall pay Base Rent in accordance with the schedule below:

 

Dates

   Base Rent per annum   Monthly Installments

7/1/18 – 6/30/19

   [*]   [*]

7/1/19 – 6/30/20

   [*]   [*]

7/1/20 – 6/30/21

   [*]   [*]

7/1/21 – 6/30/22

   [*]   [*]

7/1/22 – 6/30/23

   [*]   [*]

7/1/23 – 6/30/24

   [*]   [*]

 

4.    Tenant shall continue to have the option to extend the Term of the Lease
as set forth in “Options to Extends” in Section 1.A of the Lease; provided,
however, that said Section 1.A shall be amended to provide that Tenant shall
have [*] option to extend the Term for a period of [*].

 

5.    For the portion of the Term of the Lease commencing on July 1, 2018, the
definition of “Cap on Management Fee” as set forth in Section 1.A of the Lease
shall be amended to be [*] of net rental income of the Building.

 

1



--------------------------------------------------------------------------------

6.    Reference is hereby made to that certain lease dated December 1, 2000, as
amended (as so amended, the “21823 Lease”) between Landlord and Tenant for
premises located at 21823 30th Drive SE, Bothell, Washington (the “21823
Premises”). Landlord and Tenant shall, simultaneously with the execution of this
Amendment, enter into an amendment to the 21823 Lease (the “21823 Amendment”),
which 21823 Amendment shall provide for Landlord to make available to Tenant,
subject to the terms of, and as defined in, the 21823 Amendment, a tenant
improvement allowance (“Landlord’s Contribution”) to reimburse Tenant for the
cost of performing certain alterations and improvements to the Premises and/or
the 21823 Premises, as defined therein. The provisions relating to Tenant’s Work
(as defined in the 21823 Amendment) in the 21823 Amendment shall be deemed
incorporated in this Amendment as the same may apply to the Premises. There
shall be no separate tenant improvement allowance made available to Tenant
pursuant to this Amendment. Notwithstanding the foregoing, if the 21823 Lease is
terminated and there remains any portion of Landlord’s Contribution still
payable and available for requisition with respect to the Premises (as set forth
in the 21823 Amendment), then that portion of Landlord’s Contribution shall be
made available to Tenant pursuant to the terms and conditions for reimbursement
of Landlord’s Contribution as set forth in the 21823 Amendment, which terms and
conditions are incorporated herein by reference and shall survive any
termination or expiration of the 21823 Amendment.

 

7.    Section 10.1 of the Lease is hereby amended to provide that the parties to
be named as Additional Insureds shall be Landlord, its mortgagees, the members
of Landlord and The RMR Group LLC.

 

8.    Landlord’s address for notice, as set forth in Section 18.1 of the Lease,
is hereby amended to be as follows:

 

SNH Medical Office Properties Trust

c/o The RMR Group LLC

8631 West 3rd Street, Suite 301E

Los Angeles, CA 90048

Attention: Vice President, Western Region

 

with a copy to:

 

The RMR Group LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, MA 02458

Attention: Jennifer B. Clark

 

9.    Landlord’s address for the payment of rent, as set forth in Section 1 of
the Lease, is hereby amended to be as follows:

 

SNH Medical Office Properties Trust

Dept. #600    

P.O. Box 31001-2125    

Pasadena, CA    91110-2125

 

10.    Section 1 of the Lease is hereby amended to provide that Landlord’s
Property Manager is The RMR Group LLC.

 

11.    Tenant agrees that no trustee, officer, director, general or limited
partner, member, shareholder, beneficiary, employee or agent of Landlord
(including any person or entity from time to time engaged to supervise and/or
manage the operation of Landlord) shall be held to any liability, jointly or
severally, for any debt, claim, demand, judgment, decree, liability or
obligation of any kind (in tort, contract or otherwise) of, against or with
respect to Landlord or arising out of any action taken or omitted for or on
behalf of Landlord.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

12.    Tenant warrants and represents that it has dealt with no broker in
connection with the consummation of this Amendment, other than Jones Lang
LaSalle and Kidder Mathews (the “Brokers”), and in the event of any brokerage
claims or liens against Landlord or the Project, other than by Jones Lang
LaSalle and/or Kidder Mathews, predicated upon or arising out of prior dealings
with Tenant, Tenant agrees to defend the same and indemnify and hold Landlord
harmless against any such claim, and to discharge any such lien. Landlord shall
pay brokerage commissions due as a result of this Amendment to the Brokers
pursuant to separate agreements.

 

13.    As amended hereby, the Lease is hereby ratified and confirmed. In the
event of any conflict between the terms of this Amendment and the terms of the
Lease, the terms of this Amendment shall control.

 

{Remainder of page intentionally left blank.}

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereunto have executed this Amendment as of the
date first written above.

 

LANDLORD: SNH MEDICAL OFFICE PROPERTIES TRUST By:  

The RMR Group LLC,

its agent

  By:  

/s/ Jennifer F. Francis

    Jennifer F. Francis     Senior Vice President     TENANT: SEATTLE GENETICS
INC. By:  

/s/ Clay B. Siegall

Name:   Clay B. Siegall Title:   President and CEO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4